DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 28, 2021 has been entered.

Application Status
Applicants’ amendment filed July 28, 2021 amending claims 1, 16, 18 and 19 is acknowledged.  Accordingly, claims 1-8, 10-13 and 15- 22 are pending.
Any rejection or objection not reiterated herein has been overcome by amendment. Applicant’s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, 7 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeKelver (US 2008/0299580, herein referred to as “DeKelver 2008”).  Claim 6 is further evidenced by Urnov (Urnov et al., Nature (2005), 435(7042):646-51 and Supplemental Materials).

Regarding claim 1, DeKelver 2008 teaches a method of targeted integration (i.e. site-specific insertion) of foreign DNA (Fig 1A) into the genome of K562 and HEK293T cells (i.e. an animal cell, [0174]), specifically at the PPP1R12C/p84/AAVS1 locus (Abstract, [0007]).  
DeKelver 2008 teaches (i) preparing (i.e. constructing) a donor construct by introducing (i.e. ligating) a FMDV 2A-GFP-poly(A) cassette within a 1647 bp fragment of the PPP1R12C locus (i.e. a site on the genome in a first chromosome) ([0174]).  DeKelver’s plasmid includes approximately equal fractions of the 1647 bp homology fragment on either side (i.e. upstream and downstream) of the foreign DNA.  DeKelver 2008 teaches the cassette with the foreign DNA to be integrated is approximately 1 kb (Fig 3A-C, compare PCR of locus with cassette (2.8 kb) and without cassette (1.8 kb)).  DeKelver 2008 also teaches “a donor sequence can contain a non-homologous sequence flanked by two regions of homology” ([0138]) and “Approximately 25, 50, 100, 200, 500, 750, 1,000, 1,500, 2,000 nucleotides or more of sequence homology between a donor and a genomic sequence (or any integral value between 10 and 2,000 nucleotides, or more) will support homologous recombination there between” ([0137]).  Thus DeKelver 2008 teaches upstream and downstream homologous sequences flanking the foreign DNA of 100-200 bp.
DeKelver 2008 also teaches (ii) inserting the foreign DNA of 1.0 kb (Fig 3A-C) into the PPP1R12C locus (i.e. a site on the genome in a first chromosome) (Fig 1) by homology-directed repair ([0137]) using the prepared donor plasmid and zinc finger nucleases ([0174]).  Finally, DeKelver 2008 teaches wherein the plasmid is circular (Fig 1) and the insertion of foreign DNA is caused by contacting the cells with the circular donor plasmid ([0174]-[0176], Figs 1 and 3).

Regarding claim 2, DeKelver 2008 teaches wherein the animal cell is K562, 293T, Hep3B or HEK293 cells (i.e. an established human-derived cell) ([0174], Fig 3A-C).

Regarding claim 4, DeKelver 2008 teaches wherein the homology-directed repair-based genomic editing method is a zinc finger nuclease system ([0174]).

Regarding claim 6, DeKelver 2008 is silent on whether the homologous sequences were obtained by PCR or DNA synthesis; however, DeKelver 2008 does teach that the donor plasmid DNA was “prepared as described in Urnov et al. (2005) Nature 435:646-651” ([0174]).  Urnov teaches that the donor DNA plasmids are constructed using a “PCR-generated” fragment of the locus where insertion will occur (Supp Methods, para 1).  Thus, DeKelver 2008 inherently teaches a method wherein the homologous sequence DNA is obtained by PCR.  

Regarding claim 7, DeKelver teaches wherein the foreign DNA encodes GFP (i.e. a functional gene sequence) (Fig 1, [0174]).

Regarding claim 15, DeKelver 2008 teaches the foreign DNA cassette can contain a second ORF between (i.e. sandwiched between) the homologous DNA regions (Fig 8B).  DeKelver 2008 also teaches that “Any sequence of interest (exogenous sequence) can be introduced into the PPP1R12C locus as described herein. Exemplary exogenous sequences include, but are not limited to any polypeptide coding sequence (e.g., cDNAS), promoters, enhancer and other regulatory sequences, shRNA expression cassettes, epitope tags, marker genes, cleavage enzyme recognition sites and various types of expression constructs” ([0129]) wherein “Marker genes include, but are not .


Response to Arguments
Applicants argue that DeKelver (US 2009/0263900, herein referred to as “DeKelver 2009”) does not teach every element of current claim 1, which has been amended to require “wherein the obtained donor plasmid is circular and the step of inserting the foreign DNA comprises contacting the animal cell with the circular donor plasmid” (see Remarks, page 7, para 3).  This argument has been fully considered and is persuasive.  However, the current prior art rejection set forth above in view of DeKelver 2008 is applicable to the currently amended claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 

Claim 3 is are rejected under 35 U.S.C. 103 as being unpatentable over DeKelver 2008 (US 2008/0299580), as applied to claim 1 above, and further in view of Fung (Fung et al. PLOS One, (2011) 6:5, e20514, 1-13). 
The teachings of DeKelver 2008 are discussed above.  To briefly reiterate, DeKelver teaches performing site-specific insertion of foreign DNA of approximately 1 kb (Figs 1 and 3) into a genome of an animal cell, using a circular plasmid DNA donor (Fig 1), wherein the homology arms can be 100-200 bp ([0137]) and wherein the animal cell is a HEK293T cell (i.e. an established human-derived cell) (see [0174]).
DeKelver 2008 does not teach wherein the cell is a cell recited by claim 3. 
However, Fung teaches an “approach for site-specific targeting of a single DSB in human cells within the context of a DNA repair reporter.” (page 2, para 2).  Fung teaches integration of a SceGFP-Puro gene cassette (i.e. foreign DNA) into the p84 locus using homologous recombination via 0.8 kb homology arms after cleavage by a zinc finger nuclease targeted to intron 1 of the p84 locus in a variety of cell lines  (page 2, col 2, para 4) including HEK293T cells and HCT116 cells (Fig 1B).  Fung also teaches that p84 (i.e. AAVS1/PPP1R12C) is a safe harbor locus (page 2, col 2, para 2).
It would have been obvious to use the HCT116 cell lines of Fung in the method of DeKelver 2008, because it would have amounted to a simple substitution of one well-known cell line for another to yield predictable results.  Both DeKelver 2008 and Fung teach using zinc finger nucleases to integrate foreign DNA into to the p84/PPP1R12C/AAVS1 locus of HEK293T cells.  Fung further teaches that both HEK293T and HCT116 cells are amenable to foreign gene integration by homologous recombination after cleavage by zinc finger nucleases.  Accordingly, one of ordinary .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over DeKelver 2008 (US 2008/0299580), as applied to claim 1 above, and further in view of Mali (Mali et al. (2013) Science, 339:823-826). 
The teachings of DeKelver 2008 are discussed above.  DeKelver 2008 does not teach wherein the homology-directed repair-based genome editing method is a CRISPR-Cas9 system.
However, Mali teaches the genomic integration of a homologous recombination template comprising a GFP transgene in HEK 293T cells by using CRISPR-Cas9 (see page 823, column 3, paragraph 2).  Mali also teaches zinc finger nucleases and CRISPR-Cas9 are both amenable to site specific targeting and integration of donor DNA (Figs S5 and S6).
It would have been obvious to one of ordinary skill in the art to have modified the method of DeKelver 2008 by using CRISPR-Cas9 instead of a zinc-finger nuclease because it would have merely amounted to a simple substitution of one known genome editing system for another to yield predictable results. Given that each of zinc finger nucleases and CRISPR-Cas9 are described as functionally equivalent methods of achieving targeted integration of a homologous recombination template, it would have been entirely predictable to have made this substitution. One of ordinary skill in the art would have been motivated to have done so given the efficiency and simplicity in terms of targeting using a Cas9 and guide RNA as described by Mali.

Claims 8, 10-12, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over DeKelver 2008 (US 2008/0299580), as applied to claim 1 above, and further in view of Nishimura Zou (Zou et al. (2011) Blood, 117(21):5561-5572). 
The teachings of DeKelver 2008 are discussed above.
Regarding claim 8, DeKelver 2008 does not teach wherein the animal cell comprises a second chromosome containing a gene encoding transport inhibitor response 1 (TIR1) at an AAV integration site 1 (AAVS1) locus.
However, Nishimura describes how the auxin-inducible degron (AID) system allowed the rapid and reversible proteolysis of proteins of interest (abstract). Nishimura teaches that in the presence of TIR1, a protein of interest that has been tagged by AID is rapidly degraded in the presence of auxin (page 20.9.2, paragraph 1). Nishimura teaches that TIR1 was integrated at the URA3 locus (see page 20.9.4, last paragraph).
Nishimura does not teach wherein the TIR1 was integrated at an AAVS1 locus.
However, Zou teaches that the AAVS1 locus can be used as a nonpathogenic "safe harbor" to target a function correcting minigene with persistent and strong transgene expression (page 5561, column 2, paragraph 1).
It would have been obvious to one of ordinary skill in the art to have applied the genome editing method of DeKelver 2008 with the auxin-inducible degron (AID) system of Nishimura because it would have merely amounted to a simple combination of prior art elements according to known methods to yield predictable results. Individually, DeKelver 2008 and Nishimura describe a method for genomic integration of a foreign DNA of interest and a method for rapid degradation of a protein of interest. The combination of these two methods yields nothing more than the sum of the methods individually. One of ordinary skill in the art would have been motivated to have applied DeKelver’s method of genomic integration to a cell comprising TIR1 at a second chromosome because such cells would have been considered desirable cells capable of achieving rapid degradation of a protein of interest. One of ordinary skill in the art would have been 

Regarding claims 10 and 11, Nishimura further teaches wherein the chromosome further contains either the galactose-inducible GAL promoter or the ADH1 promoter (i.e. housekeeping gene promoter) operably linked to the gene encoding TIR1 (page 20.9.4, last paragraph).

Regarding claim 12, Nishimura teaches that the GAL promoter is inducible by galactose (i.e. a chemical) (page 20.9.4, last paragraph).
	
	Regarding claim 16, the teachings of DeKelver 2008, Nishimura, and Zou are discussed above. To briefly reiterate, Nishimura teaches wherein an expression cassette comprising foreign DNA encoding mini-auxin-inducible degron (mAID) is genomically integrated upstream of a gene encoding a target protein (Figure 20.9.2).
	It further would have been obvious to have included the gene encoding the degron in the foreign DNA of DeKelver 2008 for the same reasons as discussed above as applied to claim 8. Each of DeKelver 2008 and Nishimura describe methods for the genomic integration of a foreign DNA of interest. One of ordinary skill in the art would have been motivated to have applied genomically integrated the mini-auxin gene of Nishimura for the advantage of achieving rapid degradation of a target protein of interest. One of ordinary skill in the art would have been motivated to have used the method of DeKelver 2008 to introduce such foreign DNA because it represents a convenient means of achieving homology-directed targeted integration of a gene of interest.

Regarding claim 17, the obviousness of modifying a second chromosome to encode TIR1 at an AAVS1 site in view of Nishimura and Zou is discussed above as applied to claim 8.

Regarding claim 18, this limitation is addressed above as applied to claim 15.

Regarding claims 19 and 20, these limitations are addressed above as applied to claims 10 and 11.

Regarding claim 21, this limitation is addressed above as applied to claim 12. 

Claims 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over DeKelver 2008 (US 2008/0299580), as applied to claim 1 above, and further in view of Nishimura (Nishimura et al. (2014) Current Protocols in Cell Biology, Supplement 64, Unit 20.9, 16 pages) and Zou (Zou et al. (2011) Blood, 117(21):5561-5572), as applied to claims 12 and 21 above, and further in view of Cornish (US 2012/0202251).
The teachings of DeKelver 2008, Nishimura, and Zou are discussed above.
Regarding claims 13 and 22, DeKelver 2008, Nishimura, and Zou do not teach wherein the chemically-inducible promoter is a tetracycline-inducible promoter.
However, Cornish similarly teaches methods expressing chromosomally integrated transgenes of interest, wherein the transgenes are under the control of an inducible promoter ([0013]). Cornish teaches that inducible promoters include not only GAL1 promoter, but also the tetracycline inducible promoter ([0061]). 
It would have been obvious to one of ordinary skill in the art to have modified the promoter encoding TIR1 by utilizing a tetracycline-inducible promoter as taught by Cornish instead of the 

Response to Arguments
Applicants argue that DeKelver (US 2009/0263900, herein referred to as “DeKelver 2009”), Mali, Nishimura, Zhou and Cornish fail to teach the limitation of the delivery of a circular plasmid in the amended claims (see Remarks, page 7, paras 5 and 7).  This argument has been fully considered and is persuasive.  However, the current prior art rejection set forth above in view of DeKelver 2008 is applicable to the currently amended claims. 
Applicants argue that their invention of using a circular donor DNA was surprising because it resulted in insertion efficiencies up to 24% (Remarks, page 7, para 5).   This argument has been fully considered and is not persuasive in view of DeKelver 2008.  The method of DeKelver 2008 using circular donor plasmids comprising approximately 800 bp homology regions upstream and downstream of the foreign DNA and various zinc finger nucleases resulted in up to 11% integration (Figs 3, 4 and 6), which is similar to several of the integration efficiencies obtained by Applicants’ method (see Table 2).  Because DeKelver teaches that shorter homology regions can be used it would have been entirely predictable that using a circular DNA donor with 100-200 bp homology arms would result in successful integration of the transgene at the reported efficiencies.  Furthermore, MPEP 2131.04 says “Evidence of secondary considerations, such as unexpected In re Wiggins, 488 F.2d 538, 543, 179 USPQ 421, 425 (CCPA 1973).”
Applicants further argue that Nishimura and Cornish are directed to integration in yeast and E.coli and therefore are not applicable to the claims, which are directed to integration into animal cells (Remarks, page 8, para 6 and page 9, para 2).  This argument has been fully considered and is not persuasive because it is a piecemeal analysis of the references.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Nishimura and Cornish are relied upon for their teachings of the TIR1 gene, mAID fusion protein, and inducible promotors, and not their gene integration method.  The method of DeKelver 2008 provides the means for integrating any exogenous DNA into the genome of an animal cell, including “polypeptide coding sequence (e.g., cDNAS), promoters, enhancer and other regulatory sequences, shRNA expression cassettes, epitope tags, marker genes, cleavage enzyme recognition sites and various types of expression constructs” ([0129]).  Thus one skilled in the art would find it obvious to integrate the TIR gene, mAID coding sequence, and GAL1 promoter of Nishimura, and the tetracycline-inducible promoter of Cornish using the method of DeKelver 2008. 

Conclusion
No claims allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A. KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE A KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636